DETAILED ACTION

Status of the Application
	In response filed on December 22, 2021, the Applicant amended claims 1-7 and 9-20.  Claims 1-20 are pending and currently under consideration for patentability.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	With respect to the rejection of claims 1-8 under 35 U.S.C. 112 (b), Applicant has appropriately amended the claims. The rejections of claims 1-8 under 35 U.S.C. 112 (b) have been withdrawn.
Response to Arguments
	Applicant’s arguments, with respect to the rejection of claims 1-20 under 35 U.S.C. 112 (a) have been fully considered and are not persuasive. Applicant cites paragraphs [0058]-[0059] of the specification as originally filed, as asserts that this provides the written description support for the “map” function. The Examiner respectfully disagrees. Applicant’s argument is conclusory, as it simply cites portions of the disclosure and asserts that they describe the sequence probability analyzer mapping. However, it is unclear how what is described in paragraphs [0058]-[0059] corresponds to the claimed function. Conclusory arguments cannot be persuasive. Paragraphs [0058]-[0059] clearly correspond to the “analyze, for each cluster…probabilities with respect to the plurality of sequence of events” function, not the mapping function associated with the rejection. There is no “mapping” of sequence of events there. Even if paragraphs [0058]-[0059] were somehow persuasively shown to disclose mapping a sequence of events utilizing probabilities (which is not the case), the claims require mapping the sequence of events based on the probabilities in addition to the waiting interval and determined frequency contributions. These are not found in paragraphs [0058]-[0059], and nowhere else does the specification describe such “mapping”. The rejections of claims 1-20 under 35 U.S.C. 112 (a) have been maintained.

	Applicant’s arguments, with respect to the rejection of claims 1-20 under 35 U.S.C. 101 have been fully considered and are not persuasive. The rejections of claims 1-20 under 35 U.S.C. 101 have been maintained accordingly.

Applicant specifically argues that 
1)	“Examiner asserts…This is an improper oversimplification of the claim. Furthermore, this characterization is untethered from the language of the claims and ignores most of the claim features. Claims 1-20 are directed to (among other things) systems, methods and products for providing sequence, frequency, and time interval based journey recommendation by partitioning and analyzing history, such as entity (e.g., consumer) history, into a plurality of sequences of events to facilitate analysis of all of the available history with respect to events associated with the entity.

Examiner respectfully disagrees with Applicant’s first argument. 
	The Examiner cited the exact language/elements which set forth the abstract idea. As such, the Examiner did not ignore most of the claim features. The Examiner then described, in more general terms, the idea encompassed by this language. As such, the Examiner’s characterization is not untethered from the language of the claim. The Examiner’s subsequent description/characterization, similar to every description/characterization provided by the courts since Alice, simplified the claim language to some degree for the sake of brevity and clarity. This does not make it an “improper oversimplification”. It is unclear why Applicant’s equivalent characterization of “providing sequence, frequency, and time interval based journey recommendation by partitioning and analyzing history, such as entity (e.g., consumer) history, into a plurality of sequences of events to facilitate analysis of all of the available history with respect to events associated with the entity”, although it also simplifies the claim language and omits certain details, is any more of a “proper” simplification. Examiner notes that the actual underlying abstract idea is what is quoted in step 2A prong one of the analysis. The Examiner disagrees with the “to facilitate analysis of all of the available history with respect to events associated with the entity” language proposed by the Applicant, as the Examiner does not believe the claim language reflect this idea. 
	“Providing sequence, frequency, and time interval based journey recommendation by partitioning and analyzing history, such as entity (e.g., consumer) history, into a plurality of sequences of events” is, as described in [0017] of Applicant’s published disclosure, is an advertising, marketing or sales activities or behavior (e.g., sequence of data processing steps 
	

Applicant specifically argues that 
2)	“Applicant points out that the claims, as amended, are not directed to any of the groupings mentioned above. In fact, claim 1, for example, recites all the necessary structural features to show that the claim is not performed in the human mind, including "at least one hardware processor" and "a memory storing instructions, which when executed by the at least one hardware processor. Moreover, each of paragraphs [0024], [0026-27], [0029-30], [0034], [0036], and [0039-40] (among others) provides detailed description of computer hardware and software components that may be utilized to enable the systems, methods and products described. Accordingly, at least these related recited features of the claims take the claimed invention outside the abstract idea groupings mentioned above…. Independent claim 1 for example, as amended, recites…at least the claimed feature "for each cluster of the plurality of clusters of entities, based on a determination that the mapped sequence of events duration is less than the planned duration, generate a journey that includes the sequence of events for which the mapped sequence of events duration is less than the planned duration, a corresponding frequency, and a corresponding waiting interval" cannot be practically in the mind.”

Examiner respectfully disagrees with Applicant’s second argument. 
	Applicant has not argued that the claims fail to recite an idea amounting to advertising, marketing or sales activities or behavior, or otherwise that the claims fail to recite an idea falling with the “certain methods of organizing human activity” grouping. Applicant’s argument is therefore not persuasive.	
Furthermore, claims can recite a mental process even if they are claimed as being performed on a computer. Here, the claims only recite general purpose computer components used to perform the claimed steps. Hypothetical alternative embodiments described in the paragraphs cited by Applicant are inconsequential, as the eligibility analysis is concerned with what is actually reflected in the claim language. Applicant’s assertion that the “generate a journey” function could not be performed mentally is conclusory and therefore not persuasive. This step appears to merely involve outputting (e.g., writing down) a recommended journey (e.g., marketing plan involving proposed number of impressions and impression timing) based on the previous analysis/determinations. A human could do this. All of the claim functions are recited at such a high degree of generality that they could be practically performed in the human mind or with paper and pen. There are no data volume constraints or other issues reflected in the actual claim language that would prohibit a PHOSITA from performing each of the claim steps with paper and pen. The whole process could be performed using a small amount of data (e.g., 

Applicant specifically argues that 
3)	“The Federal Circuit has upheld the validity of computer-implemented patent claims when the claims are rooted in a computer technology in order to overcome a problem specifically arising   in the realm of computer networks ("Instead, the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks."). DDR Holdings, LLC v. Hotels.coin, L.P., 773 F.3d 1245 (Fed. Cir. 2014).  In the case of independent claim 1, the claimed apparatus may be implemented to utilize one or more data stores, one or more servers, information technology systems, non-transitory computer readable mediums and processors to facilitate analysis of all of the available history with respect to events associated with the entity. That is, the in the example of independent claim 1, the recited processor and the non-transitory computer readable medium may be utilized to generate a journey for an entity that includes a sequence of events.”

Examiner respectfully disagrees with Applicant’s third argument. 
	As best as understood by the Examiner, Applicant appears to be suggesting the claims “facilitate analysis of all of the available history with respect to events associated with the entity”, and therefore the claims amount to a claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks. The Examiner disagrees. “Analysis of all of the available history with respect to events with the entity” (and/or the need or ability to facilitate this analysis) is not a problem specifically arising in the realm of computer networks, nor has Applicant shown it to be. Furthermore, it is not clear how or why the claimed method/functions somehow facilitate this analysis, or why these data processing steps are rooted in a computer technology. A “solution” is not rooted in computer technology merely by applying an idea with a general purpose computer.
A PHOSITA would not recognize this problem to be reflected in the actual claim language, nor would they recognize the claims to amount to a solution to this problem, and the specification fails to provide further clarity. Paragraphs [0016]-[0019] suggest “the apparatuses…to facilitate analysis of all available history with respect to events associated with the entity…with respect to procurement of a product or service, or performance of a specific task, an entity may interact with a plurality of channels to procure a product or service, or to perform a specified task. The length of a search or interaction may increase substantially within a relatively short time duration. In this regard, it is technically challenging to analyze an entire history related to the entity to determine what the correct channel of interaction is for the  future….it is technically challenging to analyze an entire history related to the entity to determine that a correct channel of interaction includes "performing a search and sending an email after four days of performing the search" to obtain a maximum impact of a recommended journey. The apparatuses, methods, and non-transitory computer readable media disclosed herein address at least the aforementioned technical challenges by evaluating an entire history related to an entity, and generating results that account for aspects such as sequence of events, frequency of events, and time interval between events”. First, it is unclear how/or why it would be “technically challenging” to analyze the history of events, as opposed to merely taking a while. Second, even if the “length of a search or interaction may increase” makes it “technically challenging to analyze an entire search history” with respect to procurement of a product or service, or performance of a specific task, it is unclear how this problem relates to the claimed subject matter (e.g., What is being procured? Where is the long search history? Etc.,). Third, this discussion appears to suggest that the technical challenge of it being “challenging to analyze an entire history related to the entity” is addressed “by evaluating an entire history related to an entity”. How is “evaluating an entire history related to an entity” a technical solution to address the problem of it being “challenging to analyze an entire history related to the entity”? It appears as if the entire history related to the entity is still being analyzed. An improvement or technical solution would not be readily apparent to a PHOSITA from this vague discussion. 
 

Applicant specifically argues that 
4)	“the specification of the present application describes an improvement in computer-related and networking technology, and the claims recite detailed steps and features describing how the improvement is achieved rather than merely claiming the outcome…instead of facing the challenges of testing with different components and diverse test conditions, the features of the embodiments described provide sequence, frequency, and time interval based journey recommendation based on machine-learning (M L).


Examiner respectfully disagrees with Applicant’s fourth argument. 
	An improvement or technical solution would not be readily apparent to a PHOSITA from portions of the disclosure copied and pasted by Applicant. Applicant has provided no further explanation regarding the disclosure, which the Examiner has already stated does not appear to 
	As discussed above with respect to argument 3, the disclosure appears to suggest that the technical challenge of it being “challenging to analyze an entire history related to the entity” is addressed “by evaluating an entire history related to an entity”. How is “evaluating an entire history related to an entity” a technical solution to address the problem of it being “challenging to analyze an entire history related to the entity”? If anything, the claimed process appears to merely be one way of analyzing the data to derive a result, not a process which improves the functioning of the computers themselves or a process which somehow “facilitates” or “enables” the computers to process a volume of data they were unable to process before.
	Applicants reference to “the challenge of testing with…diverse test conditions” is unclear, as nothing in the specification or claims refer to testing or a “challenge of testing”. This problem is not discussed in the disclosure.


Applicant specifically argues that 
5)	“Independent claims 1, 9 and 16 recite features sufficient to ensure the claims amount to significantly more than the alleged abstract idea and conventional computer functions. These claims recite technical features and structural components related to providing sequence, frequency, and time interval based journey recommendation based on machine-learning (ML). For example, at least the following features of amended claim 1 are related to this aspect…These features must be considered significantly more than the purported abstract idea and methods of organizing human activity or conventional computer functions, because they describe the specific technical details of the claimed computing equipment in enabling sequence, frequency, and time interval based journey recommendation by partitioning and analyzing history, such as entity (e.g., consumer) history, into a plurality of sequences of events to facilitate analysis of all of the available history with respect to events associated with the entity..”

Examiner respectfully disagrees with Applicant’s fifth argument. 
	Several of the “features” underlined by Applicant are data analysis steps that are actually part of the abstract idea, not “additional elements”. The data analysis steps are part of the abstract idea itself, and are not “technical” other than that the claims suggest a general purpose computer is used to perform them. These same steps cannot ensure the claims amount to significantly more than the abstract idea itself, because they are part of the idea itself.  An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an 

	Applicant’s arguments, with respect to the rejection of amended claims 1, 9, and 16 under 35 U.S.C. 103 have been considered, and are persuasive. Examiner is persuaded the cited prior art fails to disclose the combination of claimed elements now recited. While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight
	
	

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claim(s) 9-15 is/are drawn to methods (i.e., a process), claim(s) 1-8 is/are drawn to apparatus (i.e., a machine/manufacture), and claim(s) 16-20 is/are drawn to non-transitory storage media (i.e., a machine/manufacture). As such, claims 1-20 is/are drawn to one of the statutory categories of invention (Step 1: YES).
 
Step 2A - Prong One:
In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.

Claim 1 (representative of independent claim(s) 9 and 16) recites/describes the following steps; 
“analyze attributes for a plurality of entities; generate, based on the analysis of the plurality of attributes, a plurality of clusters of entities, each cluster of the plurality of clusters including similar attributes from the analyzed attributes”
“generate, for each cluster of the plurality of clusters of entities, a network that identifies a time interval to a next interaction that leads to success; determine, for each cluster of the plurality of clusters of entities and based on a corresponding network, an estimated time interval to a specified number of conversions”
“ascertain, for the plurality of clusters of entities, a success criterion that represents a positive outcome in the estimated time interval wherein the success criterion includes a run of processes based on usage and productivity levels or a service level agreement, and the success criterion varies across industry for the plurality of clusters of entities and indicates a benchmark proportion that can be utilized for the plurality of clusters of entities; 
partition, for each cluster of the plurality of clusters of entities and based on the success criterion, a historical sequence of events into a plurality of sequences of 38D19-130-03796-PR-USPATENT events at the entity level leading to success or failure”
“analyze, for each cluster of the plurality of clusters of entities, probabilities with respect to the plurality of sequences of events”
“determine, for each cluster of the plurality of clusters of entities, a waiting interval of each event of the plurality of sequences of events”
“determine, for each cluster of the plurality of clusters of entities, frequency contributions of each event of the plurality of sequences of events”
“map, for each cluster of the plurality of clusters of entities and based on the analyzed probabilities, the determined waiting interval, and the determined frequency contributions, the plurality of sequence of events”
“determine, for each cluster of the plurality of clusters of entities and for the mapped 39D19-130-03796-PR-USPATENT plurality of sequence of events, whether a mapped sequence of events duration is less than a planned duration; and for each cluster of the plurality of clusters, based on a determination that the mapped sequence of events duration is less than the planned duration, generate a journey that includes the sequence of events for which the mapped sequence of events duration is less than the planned duration, a corresponding frequency, and a corresponding waiting interval”

These steps, under its broadest reasonable interpretation, describe or set-forth partitioning and analyzing history, such as entity (e.g., consumer) history, into a plurality of sequences of events to provide sequence, frequency, and time interval based journey recommendation (i.e., a recommended optimal customer journey such as an certain number of impressions and timing of those impressions, which high advertising success rate), which amounts to a fundamental economic principle or practice and/or an advertising, marketing or sales activity or behavior. These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
These steps, under its broadest reasonable interpretation, additionally encompass a  human manually (e.g., in their mind, or using paper and pen) partitioning and analyzing history, such as entity (e.g., consumer) history, into a plurality of sequences of events to provide sequence, frequency, and time interval based journey recommendation (i.e., one or more concepts performed in the human mind, such as one or more observations, evaluations, judgments, opinions), but for the recitation of generic computer components. If one or more claim limitations, under their broadest reasonable interpretation, covers performance of the limitation(s) in the mind but for the recitation of generic computer components, then it falls within the “mental processes” subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).
Independent claim(s) 9 and 16 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically 

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of
“a machine-learning based journey recommendation apparatus comprising; at least one hardware processor…and a memory storing instructions, which when executed by the at least one hardware processor, cause the at least one hardware processor to” (claim 1)
“a computer implemented method” (claim 9)
“a non-transitory computer readable medium having stored thereon machine47D19-130-03796-PR-USPATENT readable instructions, the machine readable instructions, when executed by at least one hardware processor, cause the at least one hardware processor to perform operations” (claim 16)
“controlling, based on the sequence of events specified in the generated journey for a cluster of the plurality of clusters, operation of a device” (claims 9 and 16)

The requirement to execute the claimed steps/functions using “a machine-learning based journey recommendation apparatus comprising; at least one hardware processor…and a memory storing instructions, which when executed by the at least one hardware processor, cause the at least one hardware processor to” (claim 1) and/or “a computer implemented method” (claim 9) and/or “a non-transitory computer readable medium having stored thereon machine47D19-130-03796-PR-USPATENT readable instructions, the machine readable instructions, when executed by at least one hardware processor, cause the at least one hardware processor to perform operations” (claim see MPEP 2106.05(f)).
The recited additional element(s) of “controlling, based on the sequence of events specified in the generated journey for a cluster of the plurality of clusters, operation of a device” (claims 9 and 16) serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to computing environments, such as the internet, where a device is controlled/ used to perform operations (e.g., present some recommendation or advertisement) based on the sequence of events as opposed to physical means (e.g., physical recommendation/advertisement). This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank  (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(g)).
The recited additional element(s) of “controlling, based on the sequence of events specified in the generated journey for a cluster of the plurality of clusters, operation of a device” (claims 9 and 16) additionally simply append insignificant extra-solution activity to the judicial exception, (e.g., mere post-solution activity in conjunction with an abstract idea). The term “extra-solution activity” is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) do are deemed “extra-solution” because the “operation of a device” is recited at such a high level of generality that it could encompass almost anything (e.g., causing a device to store data or the solution, transmit the data or solution, etc.) and therefore encompasses operations that are tangential or otherwise insignificant extra-solution activity. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for 
Dependent claims 2-8, 10-15, and 17-20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-8, 10-15, and 17-20 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B:
In step 2B,  the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)

As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions using “a machine-learning based journey recommendation apparatus comprising; at least one hardware processor…and a memory storing instructions, which when executed by the at least one hardware processor, cause the at least one hardware processor to” (claim 1) and/or “a computer implemented method” (claim 9) and/or “a non-transitory computer readable medium having stored thereon machine47D19-130-03796-PR-USPATENT readable instructions, the machine readable instructions, when executed by at least one hardware processor, cause the at least one hardware processor to perform operations” (claim 16) is equivalent to adding the words “apply it” on a see MPEP 2106.05(f)).
As discussed above in “Step 2A – Prong 2”, the recited additional element(s) of “controlling, based on the sequence of events specified in the generated journey for a cluster of the plurality of clusters, operation of a device” (claims 9 and 16) serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(g)).

As discussed above in “Step 2A – Prong 2”, the recited additional element(s) of “controlling, based on the sequence of events specified in the generated journey for a cluster of the plurality of clusters, operation of a device” (claims 9 and 16) additionally simply append insignificant extra-solution activity to the judicial exception, (e.g., mere post-solution activity in conjunction with an abstract idea). These additional element(s), taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, appended to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of computing. These limitations therefore do not qualify as “significantly more”. (see MPEP 2106.05(d)).This conclusion is based on a factual determination. The “operation of a device” is recited at such a high level of generality that it could encompass almost anything (e.g., causing a device to store data or the solution, transmit the data or solution, etc.). The determination that associating/storing data in a database is well-understood, routine, and conventional is supported by the Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of associating/storing data in a database. The determination that receiving data/messages over a network is well-understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015);  buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of receiving data/messages over a network.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, generally link the use of the judicial exception to a particular technological environment or field of use, append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity), and appended with well-understood, routine and conventional activities previously known to the industry.
Dependent claims 2-8, 10-15, and 17-20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-8, 10-15, and 17-20 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).
	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The requirement for an adequate disclosure ensures that the public receives something in return for the exclusionary rights that are granted to the inventor by a patent, and sets forth the minimum requirements for the quality and quantity of information that must be contained in the patent to justify the grant. 
	In accordance with section 2161.01 I. of the MPEP, “original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function. Ariad, 598 F.3d at 1349, 94 USPQ2d at 1171 (“[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.”) (citing Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1405-06). In Ariad, the court recognized the problem of using functional claim language without providing in the specification examples of species that achieve the claimed function. The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus. Id.” This may include disclosure of the hardware and software required to perform a claimed function including the "necessary steps for implementing the claimed function" (e.g. an algorithm, description of steps, flowcharts, etc.) (MPEP; 2161.01 I.). “If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.” (MPEP; 2161.01 I.). 

	Claims 1, 9, and 16 recite computer-implemented functional claim language with the claim element “map, for each cluster of the plurality of clusters and based on the analyzed probabilities, the determined waiting interval, and the determined frequency contributions, the plurality of sequence of events”. 
The specification merely reiterates at several locations that the mapping takes place. However, the details of a “mapping” function are not provided. Like many of the other claimed functions, the specification mentions the function only at an extremely high level of generality and ambiguity. At the very least, it is unclear how the plurality of sequence of events are mapped “based on the analyzed probabilities”. Significantly, the specification fails to indicate (i.e. fails to provide the necessary algorithm, description of steps, flowcharts, etc.) for how to perform the mapping, and specifically how to map based on the analyzed probabilities. In other words, the claims recite functional claim language without providing in the specification examples of species that achieve the claimed function, and does not provide a disclosure of the algorithm/step-by-step instructions in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function. Examiner notes that this is not an enablement rejection. The Examiner believes that a PHOSITA could come up with some function equivalent to “mapping”, and could somehow perform this mapping based on the probabilities. Instead, this rejection is rooted in Applicant’s failure to demonstrate possession by disclosing even one way they perform the specialized computer function.
Each of the dependent claims ultimately depend from one of these claims, inherit these limitations, and therefore similarly contain subject matter that lacks adequate written description support.


Conclusion

	No claim is allowed

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)-272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621